Appeal by the defendant from a sentence of the County Court, Nassau County (Boklan, J.), imposed March 6, 1986, upon his conviction of attempted assault in the first degree, upon his plea of guilty, the sentence being six months’ imprisonment, five years’ probation, and restitution of $12,154.32.
Ordered that the judgment is affirmed.
There has been no showing that the defendant is unable to make the restitution payments pursuant to the judgment of conviction. If the defendant finds himself unable to make restitution as ordered, he may move in the court of first instance for resentence with respect to that portion of his sentence (see, CPL 420.10 [5]). Mollen, P. J., Mangano, Thompson and Kunzeman, JJ., concur.